--------------------------------------------------------------------------------

Exhibit 10.1

Hangzhou Shengming Paper Co., Ltd.

Share Transfer Agreement

Transferor: Cheng Loong (Hangzhou) investment Co., Ltd.

Transferee: Evercharm Holdings Limited

Hangzhou Shengming Paper Co., Ltd. (the "Joint Venture") is a Sino-foreign joint
venture between Zhejiang Shengda Color Pre-printing Co., Ltd (75% ownership) and
Cheng Loong (Hangzhou) investment Co., Ltd (25% ownership) with a fully paid-in
registered capital of US $12 million.

Following friendly negotiation, the Transferor and the Transferee have reached
the following agreement with respect to the transfer by the Transferor of its
25% equity interests in the Joint Venture to the Transferee:

Article I     Basic Information of the Transferor and the Transferee

1.

Transferor:

Name: Cheng Loong (Hangzhou) investment Co., Ltd;

Registered Address: Level 2. Lotemau Centre, Vaea street, Apia., Western Samoa.

2.

Transferee:

Name: Evercharm Holdings Limited;

Registered Address: P. O. Box 957, Offshore Incorporat ions Centre, Road Town,
Tortola, British Virgin Islands .

Article II     Transfer Shares and Purchase Price

The Transferor agrees to transfer its 25% shares in the Joint Venture to the
Transferee at the net purchase price of US $3.00 million; and the Transferee
agrees to purchase the Transferor's 25% shares in the Joint Venture at the net
purchase price of US $3.00 million.

--------------------------------------------------------------------------------

Article III     Payment of the Share Transfer Purchase Price

Within 15 working days from the effective date of this agreement, the Transferee
shall pay cash consideration of US $3.00 million to an account designated by the
Transferor in writing.

Article IV Both parties agree and promise to take all necessary actions to
effectuate this agreement and the transaction contemplated in this agreement,
including but not limited to seeking approval of the transaction contemplated in
this agreement with competent approval authorities, registering the transaction
under this agreement with competent registration agency, or providing assistance
in connection with the above actions.

Article V Upon completion of the share transfer under this agreement, the
Transferee will own 25% shares in the Joint Venture, and shall be entitled to,
perform and assume all rights, obligations and liabilities provided in the
articles of associations to the extent of its 25% equity interests in the Joint
Venture. In addition, the Transferor relinquishes its right of recourse with
respect to the undistributed profits accrued in 2010 but prior to the effective
date of this share transfer agreement.

Article VI Within 15 working days from the signing date of this agreement, the
Transferor shall provide to the Joint Venture resignation letters from the
directors and supervisors it appointed so that the Joint Venture can file and
register such changes with the registration agency. If the approval authorities
have imposed any other approval requirements regarding change of members in the
board of directors, the Transferor shall make its best efforts to facilitate
completion of the Joint Venture's approval or registration procedures.

Article VII     Damages for Breach of Contract

If the Transferee fails to pay the full amount of the purchase price within the
deadline provided in Article III, for each month's delay, the Transferee shall
pay 5% of the due amount as liquidated damages to the Transferor; if there is
any delay exceeding three months, in addition to the right to demand the
liquidated damages, the Transferor shall have the right to terminate this
agreement. Upon such termination, the Transferee shall be liable for all
economic loss to the Transferor and the Transferor's equity interest in the
Joint Venture.

If the share transfer cannot be completed due to the Transferor's reasons
(excluding delays caused by Taiwan or Samoa government authorities), the
Transferor shall be liable for all economic loss to the Transferee and the
Transferee's equity interest in the Joint Venture.

Article VIII     Dispute Resolution

Any dispute arising from or in connection with this agreement shall be resolved
by friendly consultation; if the dispute cannot be resolved by friendly
consultation, the dispute shall be submitted to Hangzhou Arbitration Commission
for arbitration. The arbitration award rendered by the arbitration tribunal
shall be final and binding upon both parties. PRC laws govern the validity,
interpretation and performance of this agreement.

IX     This agreement has four counterparts, effective upon execution by both
parties.

Transferor: Cheng Loong (Hangzhou) investment Co., Ltd.

Signature of authorized representative

Date: July 1, 2010

Transferee: Evercharm Holdings Limited

Signature of authorized representative

Date: July 1, 2010

--------------------------------------------------------------------------------